Case 4:20-cv-00035-RWS-CAN Document 30 Filed 07/08/20 Page 1 of 1 PageID #: 146




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  CRAIG CUNNINGHAM,                                 §
                                                    §
                  Plaintiff,                        §    CIVIL ACTION NO. 4:20-CV-00035-RWS-
                                                    §                   CAN
  v.                                                §
                                                    §
  UNIFIN INC.,                                      §
                                                    §
       .          Defendant.                        §

                                                ORDER

           Pursuant to the Court’s order dismissing the case, the Court hereby enters Final

  Judgment. Accordingly, it is

           ORDERED that above-captioned cause is DISMISSED WITH PREJUDICE.

           All other claims for relief are DENIED-AS-MOOT.

           The Clerk of the Court is directed to close this case.


           So ORDERED and SIGNED this 8th day of July, 2020.




                                                              ____________________________________
                                                              ROBERT W. SCHROEDER III
                                                              UNITED STATES DISTRICT JUDGE
